DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.


Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-8, 10-11, 13-15 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10-11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leva et al (US Patent Application Publication 2015/0169139) in view of Duggan (US Patent Application Publication 2017/0276505) and further in view of Kelly et al (US Patent Application Publication 2016/0048556).


	Claims 1, 15 and 17: Leva discloses a method, a program product and a system for clustering geographic features for graphical representation of the geographic features on a geographical map, wherein the method comprises: 
identifying a geographic feature having: a first attribute value; and a geographic location [0014]. [See attribute such as a group in a geographical location.]
generating, for each of a plurality of different map zoom levels, a cluster value based on the map zoom level and at least one of the first attribute value and geographic location of the geographic feature, wherein the cluster value for a map zoom level is adapted to define a cluster the geographic feature belongs to for the map zoom level [0033]. [See at least determining a zoom level based on threshold for certain attributes.]
associating the generated cluster values for each of the plurality of different map zoom levels with the geographic feature [0033].
	graphically representing one or more of the geographic feature within one or more clusters on a geographical map based on the generated cluster values [0033].

	Leva does not explicitly disclose illustrating the type of the geographic feature on the cluster the geographic feature belongs to for the map zoom level.
	However, Duggan [0037, 0047] geographic feature types and that that " the data for such features can include data indicating a zoom level 310 at which the feature is displayed.”

	Leva alone also does not explicitly disclose based on a user selecting a cluster of the one or more clusters that clusters more than one of the one or more geographic features, presenting the user with an option to select at least one geographical feature of the more than one geographical features; displaying metadata corresponding to the at least one geographical feature.. 
	However, Leva [0033] discloses displaying geographic clusters; Duggan [0037, 0047] discloses displaying geographic features in a particular location; And Kelly [0166] discloses an interface showing data clusters that may be selected (i.e. clicked) and each node in a cluster would display metadata of that particular node.
	As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Leva with Duggan and Kelly. One would have been motivated to do so in order to identify which features to display in a particular zoom level and what each feature represents based on available metadata.
Claim 3: Leva discloses the method of Claim 1 above, and Leva further discloses wherein the step of generating a cluster value for a first map zoom level of the plurality of different map zoom levels comprises: 
determining the cluster value to be a first value if the geographic location of the geographic feature is within a first geographic area associated with the first map zoom level [0036]. [See at least what is displayed at different zoom levels.]
determining the cluster value to be a second value if the geographic location of the geographic feature is within a second geographic area associated with the first map zoom level [0036].
Claim 5: Leva discloses the method of Claim 1 above, and Leva further discloses wherein the step of generating a cluster value for a first map zoom level of the plurality of different map zoom levels comprises: 
determining the cluster value to be a first value if the first attribute value of the geographic feature is within a first range of values associated with the first map zoom level [0036]. [See at least what is displayed at different zoom levels.]
determining the cluster value to be a second value if the geographic location of the geographic feature is within a second range of values associated with the first map zoom level [0036]. [See at least what is displayed at different zoom levels.]
Claims 6 and 19: Leva discloses the method and the system of Claims 1 and 17 above, and Leva further discloses storing, in a data storage component, a data entry for the geographic feature, wherein the data entry comprises the generated cluster values for each of the plurality of different map zoom levels associated with the geographic feature [0036]. [Cluster values, such as an identification of thresholds for cluster areas do not exist in a vacuum. Rather, it is something that is stored.
Claim 7: Leva discloses the method of Claim 6 above, and Leva further discloses wherein the data entry further comprises at least one of: an identifier of the geographic feature; the first attribute value of the geographic feature; and the geographic location of the geographic feature [0033, 0036].
Claim 8: Leva discloses the method of Claim 1 above, and Leva further discloses wherein the step of generating comprises determining, for a maximum map zoom level being the largest map zoom level of the plurality of different map zoom levels, the cluster value to be a unique value that cannot be equal to a cluster value for the maximum map zoom level associated with any other geographic features [0042]. [See at least a threshold of a size of a map for a device.]
Claim 10: Leva discloses the method of Claim 9 above, and Leva further discloses associating with a group the first attribute value of a geographic feature within the group [0036].
Claim 11: Leva discloses the method of Claim 10 above, and Leva further discloses wherein each of the plurality of geographic features further comprises a second attribute value, and wherein the method further comprises: based on the selected map zoom level, associating with a group the second attribute value of a geographic feature within the group [0036].
Claim 13: Leva discloses the method of Claim 1 above, and Leva further discloses wherein the generated instructions further comprise instructions to graphically represent a group at a relative position within the graphical map based on the geographic location of a geographic feature within the group [0033,0036].
Claim 14: Leva discloses the method of Claim 12 above, and Leva further discloses wherein the generated instructions further comprise instructions to graphically represent a group with a graphical property based on the first attribute value of a geographic feature within the group. [0033, 0036].
	Claim 18: Leva discloses the system of Claim 17 above, and Leva further discloses wherein the calculation component is configured to generate, for each of a plurality of different map zoom levels, a cluster value based on the map zoom level and the geographic location of the geographic feature [0033, 0036].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kelly (US Patent Application Publication 2011/0173264) deals with clustering data and providing metadata for items in a cluster.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163